STATEMENT OF REASONS FOR ALLOWANCE

Response to Amendment
This Office Action is responsive to Applicant’s amendment of April 29, 2022.
The objections to the Specification are withdrawn based on the amendment of paragraph [0016].

Response to Arguments
Applicant’s argument regarding claims 1-10 have been considered and are persuasive.  The 35 USC 112(b) rejection of claims 1-10 is withdrawn in view of the amendment of the claims. The 35 USC 103 rejection of claims 1-10 over Kitamura and Winzer  is withdrawn because the prior art does not disclose or make obvious, applying Raman amplification to all optical transmission paths, but applying amplification to “(N-1) or less optical transmission paths other than an optical transmission path having the best transmission characteristics among a plurality of optical transmission paths. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Allowable Subject Matter
Claims  1-11 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The information disclosure statement filed on April 29, 2022 has been considered by the Examiner.  


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
/ERIC L BOLDA/Primary Examiner, Art Unit 3645